              Case 19-24331-PDR   Doc 125    Filed 05/06/21     Page 1 of 13
[Type here)                        Ralph L. Sanders                     Case 19-bk-24331-PDR


   Motion for Notification of additional assets, Small Bussiness Administration

(Creditor) is assigning someone to my Bankruptcy case and part of the objection

                             to Mr. Stewart's motion.



Dear Honorable Judge Peter D. Russin                                    BANKRUPTCY COURT
                                                                   U.S.   DISTRICT OF FLORIDA
                                                                so=t.runERDALE DMSION
UNITED STATES BANKRUPTCY COURT
                                                                         MAY O6 2021
United States Courthouse 299 E. Broward Blvd.
                                                                FILED   7-f~    RECEIVED

Courtroom: 301 / Chambers: Room 303

Fort Lauderdale, FL 33301

Bankruptcy Case 19-bk-24331-PDR                               Date: April 27, 2021




Your Honor

The following is to serve two purposes.

   1. Inform trustee with a full writeup later today of the assets once SBA

       gets back to me

   2. SMALL BUSINESS ADMINISTRATION: May have Title Insurance

       policy and lawyers who seem to enjoy collecting Title Insurance. SBA

       Loan Number: 1877566003.

Main



                                      Case id 19-bk-24331-PDR                  Page 1 of 8
               Case 19-24331-PDR       Doc 125    Filed 05/06/21     Page 2 of 13
[Type here]                             Ralph L. Sanders                  Case 19-bk-24331-PDR


       1. I have six additional NEW assets due to the recent discovery of

              the issues this month (April) month. I received a full copy of my

              buyer title insurance yesterday (April 26, 2021 ). On Thursday, April

              22, 2021, I picked the copies of permits that I was missing from

              The City of Plantation microfilm department. This is to be part of

              my Objection to Mr. Strewart motion to move the asset out of

              Bankruptcy protection

                 a. Two Title Insurance policies

                       1.   Buyers Title Insurance policy: value $292,000 See

                            attached

                      ii. Lenders (BNYM/WF) Title Insurance policy: Value

                            $313,00 that I paid $2,080

                b. Title Defects. Physical, non-curable except with a bulldozer

                       i. Setback/Lot line violation: Documentation 1959 Land

                            Platt. 1962 survey after the home was completed with

                            a 15 ft wide canal with a 20-foot easement. House was

                            not kosher. Records from the City of Plantation

                            microfilm department showing in 1974, the drainage

                            ditch was still 15 feet wide. In a 2004 survey, when I

                            bought the house, it reflected that I was 14 feet away


                                           Case id 19-bk-24331-PDR
                                                                                PageZ~.,J
               Case 19-24331-PDR     Doc 125    Filed 05/06/21      Page 3 of 13
[Type here)                           Ralph L. Sanders                   Case 19-bk-24331-PDR



                         from the Eastmanwhen I should have been 20 feet

                         away; there are no variances for myself. There are

                         additional details (statutes, case law, and emails) that

                         I'll file the rest of it by this afternoon.

                      ii. There are two additions done to the house without

                         permit one of them is the front of the house the flat roof

                         section they were permits in 1974 for the back pool

                         area shelter, external bathroom only access from the

                         outside other house and additional electrical work

                         that's it the rest of the permits until 2004/2005 was

                         roofing

                     iii. The sixth asset may be the drainage ditch issue. I

                         need to find more case law to uphold my opinion. The

                         land beneath the water is the property owner such that

                         I have ten feet and neighbor on other side has ten feet,

                         BUT the Old Plantation Water Control District has

                         superior rights, the homeowners are just the collateral

                         damage

       2. One thing I am curious about is BNYM does have a title attorney

              assign to my bankruptcy case. I wonder why he didn't correct me


                                          Case id 19-bk-24331-PDR             Page 3of 8

                                                                                   -;fix(
                Case 19-24331-PDR    Doc 125    Filed 05/06/21     Page 4 of 13
[Type here]                           Ralph L. Sanders                  Case 19-bk-24331-PDR


              when I was thinking & emailing all parties that it was a

              homeowners insurance claim. How I got that opinion was a GC

              was giving me quotes on repairs my house, and one of the GC's

              notice the lot line/setback issue and informed me to file an

              insurance claim on the issue along with three other issues he had

              found with the house


       My property violates' city code is based on 1964, 2004, 2005, 2021

       City of Plantation. The construction of the homes is required to follow

       the platted map, which includes plans for a 20-foot wide easement.

       Instead, the builder went with the existing drainage waterway that

       was 15 feet wide

       Per the 2004/2005 zoning code, the property is in violation.


       In the following case law, the defects would have to be bulldozed

       Owner bedroom/bathroom removed; secondly, the elevation of the

       house (old section) is below the base elevation




       The above title is in addition to the homeowner insurance issues.




                                         Case id 19-bk-24331-PDR             Page 4 of 8
              Case 19-24331-PDR   Doc 125    Filed 05/06/21     Page 5 of 13
[Type here]                        Ralph L. Sanders                  Case 19-bk-24331-PDR


       Attorneys

       Timmy Kingcade is willing to take on the case, but he does not

       handle Chapter 13 cases in Broward

       Charles Barron: He had helped me with the Finnish social benefits

       when Social Security said to go to Fiins pension program directly. He

       is looking at being a lawyer herder for a fee.




44 7 So. 2d 427 (Fla. Dist. Ct. App. 1984) Cited 12 times

In CMEI, Inc. v. American Title Ins. Co. (Fla. Dist. Ct. App. 1984) 447 So.2d

427, an insured mortgagee who had acquired title to the secured property

by foreclosure made a title insurance claim regarding an

undisclosed defect in title. "title defects in claims may exist which reduce

the market value of the security property (the value to the owner) yet result

in no loss or damage to the insured mortgagee because the effect of the

title problems does not reduce the value of security property below the

amount of indebtedness secured or because the indebtedness is otherwise

secured or paid."




                                      Case id 19-bk-24331-PDR              Page 5 of 8

                                                                          (ft,.Jr
                Case 19-24331-PDR    Doc 125     Filed 05/06/21     Page 6 of 13
[Type here]                           Ralph L. Sanders                  Case 19-bk-24331-PDR




                 1964 City of Plantation Building code



              a. (b)   Where the rear of a lot in a single-family residential district

                 abuts a public or private canal, lake, or waterway right-of-way of

                 less than seventy (70) feet in width, the depth of the required rear

                 yard setback may be reduced in accordance with the following

                 schedule:


                         Minimum rear yard
Average lot depth
                         setbacks


100'                     10% of net depth of lot


100' to 105'             11 % of net depth of lot


105' to 110'             12% of net depth of lot


110' to 115'             13% of net depth of lot


115' to 120'             15% of net depth of lot


 120' or over            20 feet




                                          Case id 19-bk-24331-PDR             Page 6of8

                                                                                   Ii /4
              Case 19-24331-PDR   Doc 125     Filed 05/06/21    Page 7 of 13
[Type here]                        Ralph L. Sanders                  Case 19-bk-24331-PDR




RPTE FL-CLE 4-1 (Approx. 292 pages)




. "The invalidity or unenforceability of any assignment of the insured

mortgage, "

" Generally, title insurance operates to protect a purchaser or mortgagee

against defects in or encumbrances on title which are in existence at the

time the insured takes title. National Mortgage Corporation v. American

Title Insurance Company,                                          (1980). Title

insurance is unique in that it is retrospective, not prospective. Van Arsdale

v. Metropolitan Title Guaranty Co.,

     (Dist. Ct. 1980).


The risks of title insurance end where the risks of other kinds begin. Title

insurance, instead of protecting the insured against matters that may arise

during a stated period after the issuance of the policy, is designed to save

him harmless from any loss through defects, liens, or encumbrances that

may affect or burden his title when he takes it."




                                      Case id 19-bk-24331-PDR
              Case 19-24331-PDR   Doc 125    Filed 05/06/21    Page 8 of 13
[Type here]                       Ralph L. Sanders                 Case 19-bk-24331-PDR




PROSE

Ralph Levi Sanders

561 SW 60th ave

Plantation, Fl. 33317

754.801.7097




                                     Case id 19-bk-24331-PDR             Page 8 of 8

                                                                               fi>C
4/27/2021                  Case 19-24331-PDR              DocGmail
                                                              125- Title
                                                                      Filed
                                                                         policy05/06/21
                                                                               and survey     Page 9 of 13


             Gmail                                                                  Ralph Sanders <ralph.l.sanders@gmail.com>



  Title policy and survey
  4 messages

  Debby Watarz <debby@allcountytitleservices.com>                                                       Mon, Apr 26, 2021 at 9:52 AM
  To: ralph.l.sanders@gmail.com


    Ralph,



    Please see attached.



    Please confirm receipt by reply email.



    Debby



    Deborah Watarz
    All County Title Services, Inc.

    Schilian & Watarz, P.A.




    (561) 994-8844
    Fax:(561)994-8864




             AVG.       This email has been checked for viruses by AVG antivirus software.




      IJ 20210426094722848.pdf
            274K


  Ralph Sanders <ralph.l.sanders@gmail.com>                                                            Mon, Apr 26, 2021 at 10:09 AM
  To: Debby Watarz <debby@allcountytitleservices.com>

     Thank you, Debby                                                                                                             1/5
https://mail.google.com/mail/u/0?ik•ac0ba966cl1 &view-=pt&search-all&permthid-thread-f%3A1698111313560884992&simpl•msg-f%3A1698111...   1/2
                      Case 19-24331-PDR                               Doc 125                 Filed 05/06/21                  Page 10 of 13



-----------------------------------------·--·--·-•'                                                                                                C ;
                                                                                                                                                               BOIJ_~DARY SURVEY
                         PARCEL •A•                                                                                                                      ,                                     I



                                                                       PARCEL            •e•                                                                   MlafflQll.,_.,,     ..,...,..
                                                                                                                                                               t.lt.i lld(IIMlil'TTOIMl#lttoTH
                                                                                                                                                               _,,,_kl,,_,_,.,..,_.,,    o111a.-.-
                                                                                                                                                               ,.,_..,llftlllMIIOCilroilJ! l'lldllll
                                                                                                             /i'q,,,,,_-..,.....,                                                    ,.,,.,,.,,,,.14
                                           I ~
                                                         w"'
                                                      .,,..,~.,,.•     7:2\7:JI-C [    sano:,s,:          ~...·                                                ~~
                                                                                                                                                               M,,: F F.l/1.M. 0..lltllflll ,,_,,_,...
                                                                     'ti..:,-:    ''!. ,...,.                         1 -1' ';J>_.

                                                                                                                          ,,~"'%
                                                                                                                                                               AH




                                                                                                                                                               -IC;
                                                                                                                                                               Fllllllld:' flSlfllllllH
                                                      ,- I                        . , - ' t - - ,,, ... - - - t _ i     ._--:i..,_ ~'-3-       ~               c-llMl1'«
                                          1                                                                                                    l               MUW IWlfJIS• NJ. OOll#TY r,,u
                  LOT 21



                                   ,!,lj
                                                                                                                                                                             LAWIW'nnENIJUWi(Z
                                                                                                                                                               ~Jll:MC•_....,__ _
                                                                                                                                           ~                   .........,...,.
                                                                                                                                                               CORI'.; CWl#IWIHAn'Nf Mtl'fflW,lf



                                           I                                                                                                                   """'°'.....
                                          ,,                                                                                                                   . , 6WlfNIIA'ISUI
                                                                                                                                                               fltAN'IAlll:M(,,,_m,,

                                                                                                                                                               ,.,...-....C-W-Nl.t'f

                                                                                                                                                         "'-                                              ~




                                  ,; /
             LOT 20               ·: I                                                              LOT 2J

                              ~          LOT 22
                                                                                                                                                     !
                                                                                                                                                     ,..:

                                                                                                                                                                                 --
                             I.                                                                                                                                    :"ii ·-c:::·u.r -·                  ~Ill&
                                                                                                                                                     "
                             IL          1.14£,11.C



                                                                                                             l~1 EIJl11iii                                  -~
                                      111!'$T    lt!:$T •c,,:
                                    '5..1.J' P, 8«0' IA.

          LOT 7                                                                    LOT 5
                                         LOT 8


                      .-,,,.p ,...-
                              -_____- -&
                                            .,-- .....-... ===--
                                                       lllc"
                                                       ,..
                                                           =--                ,
                                                                                       --   -
                                                                                      -- - -re-   p:--
                                                                                                   --
                                                                                                               ...
                                                                                                               .,., a::-
                                                                                                               L    _.,              m
                                                                                                                                                     $TARGes";;YING,
                                                                                                                                                            ,.,..._....,   ..
                                                                                                                                                                         ,NC.



                                                                                          ' -- -~·
                             =--                       ,,..                                                                          •
                                                  =                                                                                                                  ~~~-·
                                                                                                                                     M

                                      ....
                                            =--=- """ =•-  •=:=--
                                                       1..u.                                                   It
                                                                                                                                     f --                PHONE: (M1)84IUIOO FAX:{68f) S4Q,/J578

                        ' -----fie =-
                      fill
                       ,,.,.          .....                                  'i"
                        ""                                                   '1.                =-=---=-       ""
                                                                                                                                                                              ~~,·-
                                                                                                                                                                          =r::IW:IIU
                                                                                                                                                                                      16 ...




~
                             Case 19-24331-PDR                    Doc 125           Filed 05/06/21          Page 11 of 13

           • ,:4
                                              -                                                      ••
      OWNER'S POLICY OF TITLE INSURANCE
      las\led by Lawyers Title Insurance Corpo~tion
                                                                                                                   POI.ICY NUMBER
      r..,
         LandAmerica                               taw,wa 'lllt . . . . Colpotllion ~ . . . .,,,,.            A81-0131f09b
      . .·Lawyers Tttle                            ~~,,·---••wrln

      SUBJECT TO THE EXCLIJSIONS FROM COVERAGE. THE EXCEPll0NS FROM COJERAGE CONTAINED IN SCHEDULE B AND THE
      C0tbTION8 AND STlPULATIONS, LAWYERS mlE INSURANCE COAPORAllON, a Vllglr,la ccrporat1on, hantln caled lie Company,
      lnMns. .. of c.. of Paley lhoWn In Schedule A. against toas 0, cllmage, not a:eedlng . . Amount Of ln8tnnce ltablcl in Schadde A,
      aus1aNd arlncumKt by the ln8ured by reaeon of:




                                                                                                                                           ;r
      The company allO wil pay Ile coata, llltomay$' fies and explll88I Jncurrad In dafenN of lw Ille, aa NUred, but anlJ ID the extent prcwkSad In
      the Ccrldlllons and Slfpulaflons.                                                                                                     •

      IN WITNESS WHEREOF, LAWYERS Tm.I INSURANCE CORPORATION tiM calNd III oarpamlltnam&and Na1 to be "4nlJnlo dhaad tJ,
      Is ctuy authOltzed ~ fie Polley lo become Vlllld wlat ~ by an aul'lorlzed dicer or agent of the Colnpimy.
                                                                                        LAWYERS TITLE INSURANCE CORPORATION


                                                                                                     ?ro,....t- ti. Q ~




',,                                                                                                                                             -   I
                               Case 19-24331-PDR                Doc 125           Filed 05/06/21      Page 12 of 13

•Pr         •   ..




                                               -
                                              Lawyers Title Insurance Corporation
                                                               OWNER'S POUCY
                                                                                               -
                                                                  Schedule A
                PolicyNo.:
                a81 •l.34C»6



       Effective Date:        May 12, 2004, or Ibo daco ml time ofrecordiq of the iDsmal deed, wJuchcvar is lamr.


       Amount ofimmance: $292,000.00


       1.            Namcoflmmed:RaJpbSandera


       2.        Tllo estate or interest Jn the .land deacribed herein IOd which ii cownd by this policy it a fee simple (ifother, specify
                 same) aad ia at the e&=tive dale hrnofvestecl Jn tho named iDsured • abown by Ibo imllimmt to be recorded.


.      3.            The land refaaed to mthis policy ii dacrihecl II fi>llows:

                     Lot 22, Block 4; of PLANI'AnON PARK 101ll ADDMON, according to the Plat tllereo( RC01'ded in
                     Plat Book SS, Page 21, of die Public Reo0lds of Bmwud Comity, Fkldda; aakl land8 ~ lyioa and
                     beina in Blowanl Coumy, F1oJida.

       4.            1'be landdlllaon"bed bereJn it -=mnbc:red bytbe Now.ma mortgage and assipaents, if any.

                     Mortpae iD the sam ofS232.000.00 fmm Ralph Sanders to <ll8So Manbattw Morcpge COtpCntion             daied May 1Z
                     2004, 1D be fflCOlded in. tho Pob1ic RCI001d, afBrowaid County, Florida.




                                                                                                    AgentNo.: ll-4027J


                                       Janina Agent
                              ABCOIID.t1'ntleSentcel, Jne.
                               249' Glad• Roacl, Salte 112
                                 Bea llaton. JL 33"31




        z::,r:::-..
    ·--····--· ·······-·-···· ·-····---···---·-    -   ···--·---•---::.:....._-------------------..........                 ---              v/5,
                         Case 19-24331-PDR             Doc 125         Filed 05/06/21          Page 13 of 13

     ·
     . ...~
                                      •
                                     Lawyen Title Insurance Corporation
                                                      OWNER'S POUCY
                                                       Schedule B
                                                                                         •
          Policy No.:                                                                            Agent's File Reference:
          aat-134096                                                                                04-204Sanders


Tb.is policy doea not iasuro qaimt loas or damage by reason of the followiq cxccpticms:

l.       Taxes for the year of the offcedve date of drla policy and taxes or special
         lieus by tbe public reccsds.
                                                                                       ••smmts which are   l10t abown as   exmma
2.       Rip13 or c1aimt otputiea in posseuimnot shown by the public recoRil.
3.       ~                 ovedaps, boundary Hna disputes, and any other snaum which wouJd be disclosed by an accurato
         amwy and impectioo of thopremiaes.                  ·
4.       Easements or clafmt of easemmts uot shown by die public records.
S. •     Any lien, or riaht to a lien, tbr services, labor, or mataia1 heretofore or heraibsr fhmjrbc,d, imposed by Jaw and not
         shown by the public iecorda.
6.       Any advene oWDfflhip daim by tbc State of Florida by risbt of sovereipty to any portion of 1hc lands iaued
         hereunder, b,c1uding ~ filled and artificiaJly expoaed Janda, and Janda acaeled to IUCh bmds.          ~
7.        Tho lien ofall tues tor the, yes2004 and tbo.reafter~ which are not yet due and payable.
8.        Matmra as contamed ou the Plat of PLANTATION PARK 10TH ADDmON recorded in Plat Book 55, pap 21. of
          the publioiecords ofBroward~. P1or.ida.
9.       - C<MIWlfl, teatrictiom, canditioas, rwvati~        eesemom.
                                                                    Ucns for ~ ad other pmYisiom sot 1brth in
           ~ recorded in Of!icia1 Reccxds Book 2389, at Pap 203, ?9-tl!CXlldecl in O.ll Book 2420, Page 816 and m.
           allied imtrumems tdsrred to ia llid?'Olbic1iona, if11J¥.                            -




 ITEMS 1-6 are hereby deJeled.

All Book and Pap rrf,nnca tn to 1M P,,J,lk Jlllcard., ofBrowanl CocmtJ,. FlorldtJ.




     FOl1tl OPM-SCH. B
     (J"'P. $/94)


                                                                                                                                   I
